UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ü]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007. []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 1-2691. American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware 13-1502798 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4333 Amon Carter Blvd. Fort Worth, Texas 76155 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (817) 963-1234 Not Applicable (Former name, former address and former fiscal year , if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act.¨ Large Accelerated Filer¨ Accelerated Filerþ Non-accelerated Filer Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, $1 par value - 1,000 shares as of October 12, 2007. The registrant meets the conditions set forth in, and is filing this form with the reduced disclosure format prescribed by, General Instructions H(1)(a) and (b) of Form 10-Q. INDEX AMERICAN AIRLINES, INC. PART I:FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Statements of Operations Three and nine months ended September 30, 2007 and 2006 Condensed Consolidated Balance Sheets September 30, 2007 and December 31, 2006 Condensed Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and 2006 Notes to Condensed Consolidated Financial Statements September 30, 2007 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3.Quantitative and Qualitative Disclosures about Market Risk Item 4.Controls and Procedures PART II:OTHER INFORMATION Item 1.Legal Proceedings Item 6.Exhibits SIGNATURE PART I:FINANCIAL INFORMATION Item 1.Financial Statements AMERICAN AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In millions) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues Passenger $ 4,750 $ 4,657 $ 13,749 $ 13,621 Regional Affiliates 648 644 1,864 1,915 Cargo 196 213 597 605 Other revenues 328 316 967 975 Total operating revenues 5,922 5,830 17,177 17,116 Expenses Wages, salaries and benefits 1,561 1,541 4,568 4,644 Aircraft fuel 1,570 1,600 4,324 4,476 Regional payments to AMR Eagle 572 570 1,695 1,656 Other rentals and landing fees 298 284 883 870 Commissions, booking fees and credit card expense 270 284 787 839 Depreciation and amortization 259 243 749 726 Maintenance, materials and repairs 214 201 617 575 Aircraft rentals 144 149 441 434 Food service 137 130 392 381 Other operating expenses 632 608 1,879 1,823 Total operating expenses 5,657 5,610 16,335 16,424 Operating Income 265 220 842 692 Other Income (Expense) Interest income 88 79 248 198 Interest expense (177 ) (202 ) (546 ) (603 ) Interest capitalized 2 7 16 21 Related party interest - net (23 ) (15 ) (64 ) (32 ) Miscellaneous - net (9 ) (88 ) (28 ) (101 ) (119 ) (219 ) (374 ) (517 ) Income Before Income Taxes 146 1 468 175 Income tax - Net Earnings $ 146 $ 1 $ 468 $ 175 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In millions) September 30, December 31, 2007 2006 Assets Current Assets Cash $ 156 $ 120 Short-term investments 5,143 4,527 Restricted cash and short-term investments 447 468 Receivables, net 1,141 957 Inventories, net 507 465 Other current assets 490 213 Total current assets 7,884 6,750 Equipment and Property Flight equipment, net 11,281 11,524 Other equipment and property, net 2,378 2,343 Purchase deposits for flight equipment 177 177 13,836 14,044 Equipment and Property Under Capital Leases Flight equipment, net 710 765 Other equipment and property, net 82 99 792 864 Route acquisition costs and airport operating and gate lease rights, net 1,141 1,143 Other assets 2,745 3,049 $ 26,398 $ 25,850 Liabilities and Stockholder’s Equity (Deficit) Current Liabilities Accounts payable $ 1,190 $ 987 Accrued liabilities 2,114 2,164 Air traffic liability 4,268 3,782 Payable to affiliates, net 1,504 1,071 Current maturities of long-term debt 1,106 1,012 Current obligations under capital leases 138 101 Total current liabilities 10,320 9,117 Long-term debt, less current maturities 6,726 7,787 Obligations under capital leases, less current obligations 698 824 Pension and postretirement benefits 5,233 5,340 Other liabilities, deferred gains and deferred credits 3,758 3,848 Stockholder’s Equity (Deficit) Common stock - - Additional paid-in capital 3,846 3,667 Accumulated other comprehensive loss (1,317 ) (1,399 ) Accumulated deficit (2,866 ) (3,334 ) (337 ) (1,066 ) $ 26,398 $ 25,850 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In millions) Nine Months Ended September 30, 2007 2006 Net Cash Provided by Operating Activities $ 1,663 $ 1,520 Cash Flow from Investing Activities: Capital expenditures (480 ) (336 ) Net increase in short-term investments (616 ) (1,243 ) Net decrease in restricted cash and short-term investments 21 46 Proceeds from sale of equipment and property 22 3 Other 7 (8 ) Net cash used by investing activities (1,046 ) (1,538 ) Cash Flow from Financing Activities: Payments on long-term debt and capital lease obligations (1,069 ) (491 ) Reimbursement from construction reserve account 61 107 Funds transferred from affiliates, net 427 380 Net cash used by financing activities (581 ) (4 ) Net increase (decrease) in cash 36 (22 ) Cash at beginning of period 120 133 Cash at end of period $ 156 $ 111 The accompanying notes are an integral part of these financial statements. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, these financial statements contain all adjustments, consisting of normal recurring accruals, necessary to present fairly the financial position, results of operations and cash flows for the periods indicated. Results of operations for the periods presented herein are not necessarily indicative of results of operations for the entire year. American Airlines, Inc. (American or the Company) is a wholly owned subsidiary of AMR Corporation (AMR). The condensed consolidated financial statements also include the accounts of variable interest entities for which the Company is the primary beneficiary. For further information, refer to the consolidated financial statements and footnotes thereto included in the American Airlines, Inc. Annual Report on Form 10-K/A for the year ended December 31, 2006 (2006 Form 10-K). 2. During the three months ended September 30, 2007, the Company recorded a charge of $40 million to correct certain vacation accruals included in Wages, salaries and benefits expense.Of this amount, $30 million related to the years 2003 through 2006 and $10 million related to the six months ended June 30, 2007.The adjustment was made in the 2007 third quarter as the amount of the adjustment was not material to prior periods, expected 2007 results or the trend of earnings in any period.This materiality evaluation included, among other things, the consideration of an individually immaterial out-of-period correction previously recorded in the second quarter of 2007 that had an offsetting impact of approximately $14 million.The immaterial adjustment from the second quarter of 2007 related to a revenue related estimate. 3. In March 2007, American announced its intent to pull forward the delivery of 47 Boeing 737 aircraft that American had previously committed to acquire in 2013 through 2016.During the third quarter, American accelerated the delivery of three of these aircraft into the second half of 2009.Any decisions to accelerate additional deliveries will depend on a number of factors, including future economic industry conditions and the financial conditions of the Company.As of September 30, 2007, the Company had commitments to acquire twelve Boeing 737-800s in 2009 and an aggregate of 35 Boeing 737 aircraft and seven Boeing 777 aircraft in 2013 through 2016. Future payments for all aircraft, including the estimated amounts for price escalation, are currently estimated to be approximately $2.8 billion, with the majority occurring in 2011 through 2016.However, if the Company commits to accelerating the delivery dates of a significant number of aircraft in the future, a significant portion of the $2.8 billion commitment will be accelerated into earlier periods, including 2008 and 2009.The obligation in 2008 and 2009 for the twelve aircraft already pulled forward is approximately $370 million.This amount is net of purchase deposits currently held by the manufacturer.On October 1, 2007, American exercised an option to purchase an incremental Boeing 737 aircraft for delivery in early 2009. 4. Accumulated depreciation of owned equipment and property at September 30, 2007 and December 31, 2006 was $10.5 billion and $10.0 billion, respectively.Accumulated amortization of equipment and property under capital leases was $1.2 billion and $1.1 billion at September 30, 2007 and December 31, 2006, respectively. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 5. In April 2007, the United States and the European Union approved an “open skies” air services agreement that provides airlines from the United States and E.U. member states open access to each other’s markets, with freedom of pricing and unlimited rights to fly beyond the United States and beyond each E.U. member state.The provisions of the agreement will take effect on March 30, 2008.Under the agreement, every U.S. and E.U. airline is authorized to operate between airports in the United States and London’s Heathrow Airport.Only three airlines besides American were previously allowed to provide that Heathrow service.The agreement will result in the Company facing increased competition in serving Heathrow as additional carriers are able to obtain necessary slots and terminal facilities.However, the Company believes that American and the other carriers who currently have existing authorities and the related slots and facilities will continue to hold a significant advantage after the advent of open skies.The Company has recorded route acquisition costs (including international routes and slots) of $846 million as of September 30, 2007, including a significant amount related to operations at Heathrow.The Company considers these assets indefinite life assets under Statement of Financial Accounting Standard No. 142 “Goodwill and Other Intangibles” and as a result they are not amortized but instead are tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.The Company completed an impairment analysis on the Heathrow routes (including slots) effective March 31, 2007 and concluded that no impairment exists.The Company believes its estimates and assumptions are reasonable, however, the market for LHR slots is still developing and only a limited number of comparable transactions have occurred to date.The Company will continue to evaluate future transactions involving purchases of slots at LHR and the potential impact of those transactions on the value of the Company’s routes and slots. AMERICAN AIRLINES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (Unaudited) 6. On January 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (FIN 48).FIN 48 prescribes a recognition threshold that a tax position is required to meet before being recognized in the financial statements and provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition issues. The Company has an unrecognized tax benefit of approximately $38 million which did not change significantly during the nine months ended September 30, 2007.The application of FIN 48 would have resulted in an immaterial change in retained earnings, except that the increase was fully offset by the application of a valuation allowance.In addition, future changes in the unrecognized tax benefit will have no impact on the effective tax rate due to the existence of the valuation allowance.Accrued interest on tax positions is recorded as a component of interest expense but is not significant at September 30, 2007.The Company does not reasonably estimate that the unrecognized tax benefit will change significantly within the next twelve months. The Company files its tax returns as prescribed by the tax laws of the jurisdictions in which it operates.The Company is currently under audit by the Internal Revenue Service for its 2001 through 2003 tax years with an anticipated closing date in 2008.The Company’s 2004 and 2005 tax years are still subject to examination.Various state and foreign jurisdiction tax years remain open to examination as well, though the Company believes any additional assessment will be immaterial to its consolidated financial statements. As discussed in Note 8 to the consolidated financial statements in the 2006 Form 10-K, the Company has a valuation allowance against the full amount of its net deferred tax asset.The Company provides a valuation allowance against deferred tax assets when it is more likely than not that some portion, or all of its deferred tax assets, will not be realized.The Company's deferred tax asset valuation allowance decreased approximately $61 million during the nine months ended September 30, 2007 to $1.7 billion, including the impact of comprehensive income for the nine months ended September 30, 2007, changes described above from applying FIN 48 and certain other adjustments. Under special tax rules (the "Section 382 Limitation"), cumulative stock purchases by material shareholders exceeding 50% during a 3-year period can potentially limit a company’s future use of net operating losses (NOL’s). Such limitation is increased by“built-in gains”, as provided by current IRS guidance.
